Exhibit 10.6

EXECUTION VERSION

INCREMENTAL TERM LOAN AMENDMENT AND FIFTH AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT AND OMNIBUS AMENDMENT TO LOAN
DOCUMENTS

This INCREMENTAL TERM LOAN AMENDMENT AND FIFTH AMENDMENT TO FOURTH AMENDED AND
RESTATED CREDIT AGREEMENT AND OMNIBUS AMENDMENT TO LOAN DOCUMENTS (this
“Agreement”) dated as of September 6, 2019 (the “Fifth Amendment Effective
Date”) is entered into among Quanta Services, Inc., a Delaware corporation (the
“Company”), the Australian Borrowers, the Canadian Borrowers, the Guarantors,
the Lenders party hereto, each of the Persons identified as “Incremental Term
A-1 Lenders” on the signature pages hereto (each, an “Incremental Term A-1
Lender”), the L/C Issuers party hereto and Bank of America, N.A., as
Administrative Agent. All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement (as defined below), as amended hereby.

RECITALS

WHEREAS, the Borrowers, the Guarantors, the Lenders and Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer, entered into that
certain Fourth Amended and Restated Credit Agreement dated as of December 18,
2015 (as heretofore amended and modified, the “Credit Agreement”);

WHEREAS, the Company has requested a waiver of the Incremental Cap as set forth
below in Section 1 of this Agreement, and pursuant to Section 2.02(f) of the
Credit Agreement, the Company has requested that each Incremental Term A-1
Lender provide to the Company a portion of an Incremental Term Loan under the
Credit Agreement in the aggregate amount of $687,500,000 (the “Incremental Term
A-1 Loan”);

WHEREAS, each Incremental Term A-1 Lender has agreed to provide a portion of the
Incremental Term A-1 Loan on the terms and conditions set forth herein and to
become a “Lender” under the Credit Agreement in connection therewith;

WHEREAS, the Company has also requested certain amendments to the Credit
Agreement and other Loan Documents as set forth in Section 3 below; and

WHEREAS, the Administrative Agent, each Incremental Term A-1 Lender, each L/C
Issuer, and the Required Lenders have agreed to provide the requested waiver set
forth below and the requested amendments, subject to the terms and conditions
set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.    Waiver. By signing below, the Administrative Agent and the Required
Lenders hereby waive the Incremental Cap in the Credit Agreement (prior to the
amendment hereby), and agree that the terms and provisions of this Agreement
shall not be limited by Section 2.02(f) of the Credit Agreement (prior to the
amendment hereby). This waiver is limited solely to the waiver of the
Incremental Cap set forth in the immediately preceding sentence, and nothing
contained in this Agreement shall be deemed to constitute a waiver of any other
rights or remedies the Administrative Agent or any Lender may have under the
Credit Agreement or any other Loan Documents or under applicable law and, except
as specifically provided in this Section 1, nothing herein shall modify or
affect the obligations of the Loan Parties to comply with each and every duty,
term, condition or covenant contained in the Credit Agreement and the other Loan
Documents.



--------------------------------------------------------------------------------

2.    Incremental Term Loans.

(a)    Each Incremental Term A-1 Lender severally agrees to make its portion of
the Incremental Term A-1 Loan in a single advance to the Borrower on Fifth
Amendment Effective Date in Dollars in the amount of its respective Incremental
Term A-1 Loan Commitment set forth opposite such Incremental Term A-1 Lender’s
name on Schedule I attached hereto (each an “Incremental Term A-1 Loan
Commitment” and, collectively, the “Incremental Term A-1 Loan Commitments”), on
the terms set forth herein and in the Credit Agreement (as amended hereby), and
subject to the conditions set forth herein. The Incremental Term A-1 Loan shall
be deemed to be a “Term Loan” as defined in the Credit Agreement (as amended
hereby) for all purposes of the Loan Documents, having terms and provisions
identical to those applicable to the Existing Term Loans, except as otherwise
set forth in this Agreement.

(b)    The Incremental Term A-1 Loan shall be made as a single Borrowing, with
an initial Interest Period that commences on the Fifth Amendment Effective Date.
The Borrowing of the Incremental Term A-1 Loan made on the Fifth Amendment
Effective Date shall be made as Base Rate Loans unless the Company delivers a
funding indemnity letter to the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent, not less than three
(3) Business Days prior to the date of the Borrowing of the Incremental Term A-1
Loan. The Applicable Rate with respect to the Incremental Term A-1 Loan shall be
equal to the Applicable Rate for the Existing Term Loans.

(c)    The Maturity Date for the Incremental Term A-1 Loan shall be the
“Maturity Date” set forth in the Credit Agreement.

(d)    The Borrower shall repay to the Incremental Term A-1 Lenders the
principal amount of the Incremental Term A-1 Loan in installments on the last
Business Day of each March, June, September and December and on the Maturity
Date, commencing on December 31, 2019, in the amount of 1.250% of the original
principal amount of the Incremental Term A-1 Loan (which amounts shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05), unless accelerated sooner pursuant
to Section 9.02, and otherwise in accordance with and subject to Section 2.07 of
the Credit Agreement.

(e)    The Incremental Term A-1 Loan Commitments of the Incremental Term A-1
Lenders as set forth in Section 2(a) shall terminate upon the making of the
Incremental Term A-1 Loan on the Fifth Amendment Effective Date. Notwithstanding
anything to the contrary contained herein or in the Credit Agreement, from and
after the Fifth Amendment Effective Date, the Existing Term Loans and the
Incremental Term A-1 Loan shall constitute a single class of Term Loans for all
purposes under the Credit Agreement (as amended hereby), and the outstanding
principal amount of such combined class of Term Loans and Pro Rata Share of the
Term Loans for each of the Lenders, in each case, after giving effect to the
Borrowing of the Incremental Term A-1 Loan contemplated hereby, shall be as set
forth on Schedule 2.01 attached hereto.

(f)    Each Incremental Term A-1 Lender (i) represents and warrants that (A) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Agreement and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (B) it meets all requirements
of an Eligible Assignee under the Credit Agreement (subject to receipt of such
consents as may be required under the Credit Agreement), (C) from and

 

2



--------------------------------------------------------------------------------

after the date hereof, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and shall have the obligations of a Lender
thereunder, (D) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to
Section 7.01 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent, the Arrangers or
any other Lender, and (E) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement; (ii) agrees that (A) it will, independently and without reliance on
the Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(B) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender; and (iii) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Loan Documents as are delegated to the Administrative
Agent, by the terms thereof, together with such powers as are reasonably
incidental thereto.

(g)    Each of the Administrative Agent, the Borrowers, and the Guarantors
agrees that, upon the Fifth Amendment Effective Date, each Incremental Term A-1
Lender shall (i) be a party to the Credit Agreement and the other Loan
Documents, (ii) be a “Lender” for all purposes of the Credit Agreement and the
other Loan Documents and (iii) be subject to and bound by the terms of the
Credit Agreement and the Loan Documents and have the rights and obligations of a
Lender under the Credit Agreement and the other Loan Documents.

(h)    The address of each Incremental Term A-1 Lender for purposes of all
notices and other communications is as set forth on the Administrative
Questionnaire delivered by such Incremental Term A-1 Lender to the
Administrative Agent.

3.    Amendments.

(a)    The following definitions are added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order to read as follows:

“Attributed Principal Amount” means, on any day, with respect to any Permitted
Receivables Financing entered into by the Company or any other Loan Party, the
aggregate amount (with respect to any such transaction, the “Invested Amount”)
paid to, or borrowed by, such Person as of such date under such Permitted
Receivables Financing, minus the aggregate amount received by the applicable
Receivables Financier and applied to the reduction of the Invested Amount under
such Permitted Receivables Financing.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“BofA Securities” means BofA Securities, Inc.

 

3



--------------------------------------------------------------------------------

“Citibank” means Citibank, N.A.

“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning specified in Section 11.25.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Existing Term Loan” has the meaning specified in Section 2.01(b).

“Fifth Amendment” means that certain Incremental Term Loan Amendment and Fifth
Amendment to this Agreement and Omnibus Amendment to Loan Documents dated as of
the Fifth Amendment Effective Date among the Borrowers, the Guarantors, the
Lenders party thereto and the Administrative Agent.

“Fifth Amendment Effective Date” means September 6, 2019.

“Incremental Leverage Ratio Requirement” means, for purposes of the Incremental
Cap, the requirement that the Company shall have delivered to the Administrative
Agent a Compliance Certificate demonstrating that immediately after giving pro
forma effect to the applicable institution of Incremental Revolving Credit
Increases and/or Incremental Term Loans and the use of proceeds therefrom (and
any related Acquisitions, other Investments or other transactions in connection
therewith), (a) the Loan Parties would be in compliance with the financial
covenants set forth in Section 8.11 as of the most recent fiscal quarter end for
which financial statements were required to be delivered pursuant to
Section 7.01(a) or 7.01(b) and (b) the Consolidated Leverage Ratio does not
exceed 2.50 to 1.00 (it being understood that any institution of Incremental
Revolving Credit Increases and/or Incremental Term Loans in reliance on clause
(b) of the definition of “Incremental Cap” may be incurred prior to any
institution of Incremental Revolving Credit Increases and/or Incremental Term
Loans in reliance on clause (a) of the definition of “Incremental Cap”, and, in
the case of a simultaneous institution of Incremental Revolving Credit Increases
and/or Incremental Term Loans of the maximum amount permitted to be incurred
under clause (a) of the definition of “Incremental Cap”, the Company shall not
be required to give pro forma effect to any such institution of Incremental
Revolving Credit Increases and/or Incremental Term Loans in reliance on clause
(a) of the definition of “Incremental Cap”); provided, that, for the purpose of
calculating the Consolidated Leverage Ratio pursuant to this definition, any
Incremental Revolving Credit Increase shall be deemed to be fully drawn.

“Incremental Term A-1 Loan” has the meaning given to such term in the Fifth
Amendment.

“Permitted Receivables Financing” means any one or more receivables financings
in which the Company or any Subsidiary (a) conveys or sells any accounts (as
defined in the Uniform Commercial Code as in effect in the State of New York),
payment intangibles (as defined in the Uniform Commercial Code as in effect in
the State of New York), notes

 

4



--------------------------------------------------------------------------------

receivable, rights to future lease payments or residuals (collectively, together
with certain property relating thereto and the right to collections thereon and
any proceeds thereof, being the “Transferred Assets”) to any Person that is not
a Subsidiary or Affiliate of the Company (with respect to any such transaction,
the “Receivables Financier”), (b) borrows from such Receivables Financier and
secures such borrowings by a pledge of such Transferred Assets and/or
(c) otherwise finances its acquisition of such Transferred Assets and, in
connection therewith, conveys an interest in such Transferred Assets to the
Receivables Financier; provided that (A) the aggregate Attributed Principal
Amount for all such financings shall not at any time exceed $300,000,000 and
(B) such financings shall not involve any recourse to the Company or any
Subsidiary for any reason other than (w) repurchases of non-eligible assets,
(x) indemnifications for losses or dilution other than credit losses related to
the Transferred Assets, (y) any obligations not constituting Indebtedness under
servicing arrangements for the receivables or (z) representations, warranties,
covenants, indemnities and guarantees of performance entered into by the Company
or any Subsidiary which the Company has determined in good faith to be customary
in a receivables financing, including absorbing dilution amounts.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning specified in Section 11.25.

“Receivables Financier” has the meaning specified in the definition of Permitted
Receivables Financing in Section 1.01.

“Supported QFC” has the meaning specified in Section 11.25.

“Transferred Assets” has the meaning specified in the definition of Permitted
Receivables Financing in Section 1.01.

“U.S. Special Resolution Regimes” has the meaning specified in Section 11.25.

(b)    The following definitions in Section 1.01 of the Credit Agreement are
amended and restated in their entirety to read as follows:

“Administrative Agent Fee Letter” means the letter agreement, dated November 10,
2015, among the Company, Bank of America and Merrill Lynch, Pierce, Fenner &
Smith Incorporated.

“Arrangers” means BofA Securities, PNC Bank, National Association and Wells
Fargo Bank, National Association.

“Domestic Obligor” means any Loan Party that is organized or existing under the
laws of the United States, any state of the United States or the District of
Columbia.

“Domestic Subsidiary” means any Subsidiary that is organized or existing under
the laws of the United States, any state of the United States or the District of
Columbia.

 

5



--------------------------------------------------------------------------------

“Incremental Cap” means, as of any date of determination, the sum of (a) the
total of (i) $400,000,000, minus (ii) the aggregate amount of all Incremental
Revolving Credit Increases instituted after the Fifth Amendment Effective Date
and prior to such date of determination in reliance on clause (a)(i) above,
minus (iii) the aggregate principal amount of all Incremental Term Loans
instituted after the Fifth Amendment Effective Date and prior to such date of
determination in reliance on clause (a)(i) above, plus (b) an unlimited amount
so long as the Incremental Leverage Ratio Requirement is satisfied at the time
of the applicable institution of Incremental Revolving Credit Increases and/or
Incremental Term Loans.

“Term Loans” means the Existing Term Loans and the Incremental Term A-1 Loan.

(c)    The definition of “L/C Issuers” in Section 1.01 of the Credit Agreement
is amended to replace the reference to “Citibank, N.A.” with “Citibank”.

(d)    The definition of “MLPF&S” in Section 1.01 of the Credit Agreement is
deleted in its entirety.

(e)    Section 1.02 of the Credit Agreement is amended to add a new clause
(e) at the end of such Section to read as follows:

“(e)    Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company or a partnership, or an
allocation of assets to a series of a limited liability company or a partnership
(or the unwinding of such a division or allocation), as if it were a merger,
transfer, consolidation, amalgamation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company or a partnership shall constitute a
separate Person hereunder (and each division of any limited liability company or
partnership that is a Subsidiary, joint venture or any other like term shall
also constitute such a Person or entity).”

(f)    Article I of the Credit Agreement is amended to add a new Section 1.13 at
the end of such Article to read as follows:

“Section 1.13    Rates.

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurocurrency Rate” or with respect to any rate that is an alternative or
replacement for or successor to any of such rate (including any LIBOR Successor
Rate) or the effect of any of the foregoing, or of any LIBOR Successor Rate
Conforming Changes.”

(g)     Section 2.01(b) of the Credit Agreement is amended and restated in its
entirety to read as follows:

“(b)    Term Borrowings. Subject to the terms and conditions set forth herein
and in the Fourth Amendment, each Lender made a single loan (each such loan, an
“Existing Term Loan”) to the Company, in Dollars, on the Fourth Amendment
Effective Date in an

 

6



--------------------------------------------------------------------------------

amount not to exceed such Lender’s Term Loan Commitment. Term Loans repaid or
prepaid may not be reborrowed. Term Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein.”

(h)    Section 2.02(f) of the Credit Agreement is amended to (i) replace each
reference to “Fourth Amendment Effective Date” in such Section with “Fifth
Amendment Effective Date” and (ii) revise the proviso in the lead-in to such
Section to read as follows:

“; provided that the aggregate amount of all such Incremental Revolving Credit
Increases and Incremental Term Loans shall not exceed the Incremental Cap:”

(i)    Section 2.03(a)(ii) of the Credit Agreement is amended to (i) delete “or”
at the end of clause (H) and add “; or” at the end of clause (I) and (ii) add
the following new clause (J) immediately following clause (I) and prior to the
period:

“(J)    with respect to Citibank (in its capacity as an L/C Issuer), if after
the issuance of such Letter of Credit, the aggregate amount of the outstanding
Letters of Credit issued by Citibank would exceed $175,000,000 (or such greater
amount as agreed upon by Citibank and the Company, and acknowledged by the
Administrative Agent)”

(j)    Each of (i) the reference to “Term Loans” in Section 2.06(b) and (ii) the
references to “Term Loans” in Section 2.07(a) of the Credit Agreement is hereby
replaced with a reference to “Existing Term Loans”.

(k)    Section 2.07 of the Credit Agreement is amended to add a new clause
(d) at the end of such section to read as follows:

“(d)    Incremental Term Loans. The Company shall repay to the applicable
Lenders making Incremental Term Loans the outstanding principal amount of such
Incremental Term Loans in the installments, on the dates and in the amounts
agreed pursuant to the Incremental Term Loan Amendment for such Incremental Term
Loans (which amounts shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.05),
unless accelerated sooner pursuant to Section 9.02; provided, that, (i) the
final principal repayment installment of such Incremental Term Loans shall be
repaid on the maturity date set forth in the Incremental Term Loan Amendment for
such Incremental Term Loans and in any event shall be in an amount equal to the
aggregate principal amount of such Incremental Term Loans outstanding on such
date, and (ii) (A) if any principal repayment installment to be made by the
Company (other than principal repayment installments on Eurocurrency Rate Loans)
shall come due on a day other than a Business Day, such principal repayment
installment shall be due on the next succeeding Business Day, and such extension
of time shall be reflected in computing interest or fees, as the case may be,
and (B) if any principal repayment installment to be made by the Company on a
Eurocurrency Rate Loan shall come due on a day other than a Business Day, such
principal repayment installment shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such
principal repayment installment into another calendar month, in which event such
principal repayment installment shall be due on the immediately preceding
Business Day.”

 

7



--------------------------------------------------------------------------------

(l)    Section 2.09(b) of the Credit Agreement is amended to replace the
reference to “MLPF&S” in such Section with “BofA Securities (as successor in
interested to Merrill Lynch, Pierce, Fenner & Smith Incorporated)”.

(m)    Section 6.12(d) of the Credit Agreement is amended to read as follows:

“(d)    As of the Fifth Amendment Effective Date, no Borrower is or will be
using “plan assets” (within the meaning of Section 3(42) of ERISA or otherwise)
of one or more Benefit Plans with respect to such Borrower’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments or this Agreement.”

(n)    Section 7.02(c) of the Credit Agreement is hereby amended to add “(x)”
immediately prior to the words “the amount of” and add the following language at
the end of such Section:

“and (y) the formation or acquisition of any Foreign Subsidiary during the
period covered by such financial statements, together with (i) jurisdiction of
formation, (ii) number of shares of each class of Capital Stock outstanding,
(iii) number and percentage of outstanding shares of each class owned (directly
or indirectly) by the Company or any Subsidiary and (iv) number and effect, if
exercised, of all outstanding options, warrants, rights of conversion or
purchase and all other similar rights with respect thereto;”

(o)    Clause (x) of the introductory language of Section 7.12 of the Credit
Agreement is amended to add the word “Domestic” immediately prior to the word
“Subsidiary”.

(p)    Section 8.01 of the Credit Agreement is amended to (i) delete “and” at
the end of clause (x) and add “and” at the end of clause (y) and (ii) add the
following new clause (z) immediately following clause (y) and prior to the
period:

“(z)    Liens in favor of a Receivables Financier created or deemed to exist in
connection with a Permitted Receivables Financing (including any related filings
of any financing statements and any Liens on deposit and securities accounts
maintained in connection with any Permitted Receivables Financing), but only to
the extent that any such Lien relates to the applicable Transferred Assets
actually sold, contributed, financed or otherwise conveyed or pledged pursuant
to such transaction”

(q)    Section 8.03 of the Credit Agreement is amended to (i) delete “and” at
the end of clause (n) and add “and” at the end of clause (o) and (ii) add the
following new clause (p) immediately following clause (o) and prior to the
period:

“(p)    obligations in connection with any Permitted Receivables Financing, to
the extent such obligations constitute Indebtedness”

(r)    The portion of Section 8.05 of the Credit Agreement preceding clause
(a) is amended and restated in its entirety to read as follows:

“Make any Disposition, other than any Permitted Receivables Financing, unless”

 

8



--------------------------------------------------------------------------------

(s)    Section 8.09(a) of the Credit Agreement is amended to (i) delete “or” at
the end of clause (5) and add “or” at the end of clause (6) and (ii) add the
following clause (7) immediately following clause (6) and prior to the period:

“(7) any documents executed in connection with any Permitted Receivables
Financing (but only to the extent that the related prohibitions against other
encumbrances pertain to the applicable Transferred Assets actually sold,
contributed, financed or otherwise conveyed or pledged pursuant to such
Permitted Receivables Financing)”

(t)    Section 8.13(c) of the Credit Agreement is amended to revise the proviso
in such Section to read as follows:

“; provided, that, with respect to any Foreign Subsidiary (other than a Foreign
Borrower), written notice of any such change shall only be required to be
provided to the Administrative Agent not later than concurrently with the
delivery of the financial statements referred to in Section 7.01(a) (or not
later than the last day allowed for delivery of the applicable financial
statements pursuant to Section 7.01(a)) for the fiscal period most recently
ended following such change.”

(u)    Section 11.06(f) of the Credit Agreement is amended and restated in its
entirety to read as follows:

“(f)    Resignation as an L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, (i) if at any time
any L/C Issuer assigns all of its Commitments and Loans pursuant to subsection
(b) above, such L/C Issuer may upon thirty (30) days’ notice to the Company and
the Lenders, resign as an L/C Issuer and (ii) if at any time Bank of America
assigns all of its Commitments and Loans pursuant to subsection (b) above, Bank
of America may upon thirty (30) days’ notice to the Company, resign as Swing
Line Lender. In the event of any such resignation as an L/C Issuer or Swing Line
Lender, the Company shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Company to appoint any such successor shall affect the
resignation of such L/C Issuer as an L/C Issuer or Bank of America as Swing Line
Lender, as the case may be. If any L/C Issuer resigns as an L/C Issuer, it shall
retain all the rights, powers, privileges and duties of an L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as an L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of
America resigns as a Swing Line Lender, it shall retain all the rights of a
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to such L/C Issuer to
effectively assume the obligations of such L/C Issuer with respect to such
Letters of Credit.

 

9



--------------------------------------------------------------------------------

(v)    Section 11.07 of the Credit Agreement is amended to replace each
reference to “MLPF&S” in such Section with “BofA Securities”.

(w)    Section 11.24 of the Credit Agreement is amended and restated in its
entirety to read as follows:

“(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, and not, for the avoidance
of doubt, to or for the benefit of the Company or any other Loan Party, that at
least one of the following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments, or this
Agreement,

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)    In addition, unless Section 11.24(a)(i) is true with respect to a Lender
or such Lender has not provided another representation, warranty and covenant as
provided in Section 11.24(a)(iv), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto,

 

10



--------------------------------------------------------------------------------

for the benefit of, the Administrative Agent, and not, for the avoidance of
doubt, to or for the benefit of the Company or any other Loan Party, that the
Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).”

(x)    Article XI of the Credit Agreement is amended to add a new Section 11.25
at the end of such Article to read as follows:

“Section 11.25    Acknowledgement Regarding Any Supported QFCs.

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States)

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under such U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under such U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.”

(y)    The Pledge Agreement is amended to add a new Section 7.18 after
Section 7.17 Article to read as follows:

“7.18    Acknowledgement Regarding Any Supported QFCs. The terms of
Section 11.25 of the Credit Agreement with respect to acknowledgement regarding
any Supported QFCs is incorporated herein by reference, mutatis mutandis, and
the parties hereto agree to such terms.”

 

11



--------------------------------------------------------------------------------

(z)    The Security Agreement is amended to add a new Section 7.17 after
Section 7.16 Article to read as follows:

“7.17    Acknowledgement Regarding Any Supported QFCs. The terms of
Section 11.25 of the Credit Agreement with respect to acknowledgement regarding
any Supported QFCs is incorporated herein by reference, mutatis mutandis, and
the parties hereto agree to such terms.”

(aa)     Schedule 2.01 to the Credit Agreement is amended and restated in its
entirety as set forth on Schedule 2.01 attached hereto.

4.    Conditions Precedent. This Agreement shall be effective upon satisfaction
of the following conditions precedent:

(a)    Receipt by the Administrative Agent of counterparts of this Agreement
duly executed by each of the Borrowers, the Guarantors, the L/C Issuers, the
Required Lenders (including each Incremental Term A-1 Lender), and the
Administrative Agent.

(b)    Receipt by the Administrative Agent of a Term Note executed by the
Company for each Incremental Term A-1 Lender making an Incremental Term A-1 Loan
Commitment pursuant to this Agreement that has requested a Term Note.

(c)    Receipt by the Administrative Agent of a certificate of each Loan Party
dated as of the Fifth Amendment Effective Date (in sufficient copies for each
Lender) signed by a Responsible Officer of such Loan Party (i) certifying and
attaching resolutions adopted by such Loan Party approving or consenting to the
institution of the Incremental Term A-1 Loan and (ii) in the case of the
Company, certifying that (i) the representations and warranties of the Company
and each other Loan Party set forth in Article VI of the Credit Agreement and
any other Loan Document, or which are contained in any document furnished at any
time under or in connection therewith, are true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality or reference to Material Adverse Effect) on and as of
the date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects (and in all respects if any such representation or
warranty is already qualified by materiality or reference to Material Adverse
Effect) as of such earlier date (and except that the representations and
warranties contained in subsections (a) and (b) of Section 6.05 of the Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 7.01 of the Credit
Agreement) and (ii) no event has occurred and is continuing which constitutes a
Default or an Event of Default.

(d)    Upon the reasonable request of any Lender made at least ten days prior to
the Fifth Amendment Effective Date, the Company shall have provided to such
Lender the documentation and other information so requested in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money-laundering rules and regulations, including the Act, in each case at
least five days prior to the Fifth Amendment Effective Date.

(e)    Payment by the Company of all agreed fees and expenses (including
reasonable attorney’s fees of the Administrative Agent).

 

12



--------------------------------------------------------------------------------

6.    Miscellaneous.

(a)    The Credit Agreement, and the obligations of the Loan Parties thereunder
and under the other Loan Documents, are hereby ratified and confirmed and shall
remain in full force and effect according to their terms, as affected and
amended by this Agreement.

(b)    Upon the effectiveness of this Agreement, each reference in the Credit
Agreement to “this Agreement,” “hereunder” or words of like import shall mean
and be a reference to the Credit Agreement (as amended by this Agreement). This
Agreement is a Loan Document.

(c)    Each Guarantor (i) acknowledges and consents to all of the terms and
conditions of this Agreement, (ii) affirms all of its obligations under the Loan
Documents and (iii) agrees that this Agreement and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the other Loan Documents.

(d)    The Loan Parties hereby represent and warrant as follows:

(i)    Each Loan Party has taken all necessary corporate or other organizational
action to authorize the execution, delivery and performance of this Agreement;

(ii)    This Agreement has been duly executed and delivered by the Loan Parties
and constitutes each of the Loan Parties’ legal, valid and binding obligations,
enforceable against such Loan Party in accordance with its terms, except as such
enforceability may be limited by (A) applicable Debtor Relief Laws and
(B) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity);

(iii)    No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
any Loan Party of this Agreement, except for any filings that the Company or any
of its Subsidiaries may be required to make with the Securities and Exchange
Commission or pursuant to applicable stock exchange rules, which the Company
expects to file promptly upon execution of this Agreement;

(iv)    The representations and warranties of the Loan Parties set forth in
Article VI of the Credit Agreement and in each other Loan Document are true and
correct in all material respects (and in all respects if any such representation
or warranty is already qualified by materiality or reference to Material Adverse
Effect) as of the date hereof with the same effect as if made on and as of the
date hereof, except to the extent such representations and warranties expressly
relate solely to an earlier date, in which case they shall be true and correct
in all material respects (and in all respects if any such representation or
warranty is already qualified by materiality or reference to Material Adverse
Effect) as of such earlier date (and except that the representations and
warranties contained in subsections (a) and (b) of Section 6.05 of the Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 7.01 of the Credit
Agreement); and

(v)    No event has occurred and is continuing which constitutes a Default or an
Event of Default.

 

13



--------------------------------------------------------------------------------

(e)    This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by telecopy or digital/electronic transmission
(e.g., PDF format) shall be effective as an original and shall constitute a
representation that an executed original shall be delivered.

(f)    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.

[Signature pages follow]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWERS:     QUANTA SERVICES, INC.,     a Delaware corporation     By:  

/s/ Nicholas M. Grindstaff

    Name:   Nicholas M. Grindstaff     Title:   Vice President – Finance and
Treasurer     QSI FINANCE (AUSTRALIA) PTY LTD, a corporation incorporated under
the laws of the Commonwealth of Australia     By:  

/s/ Gerald Albert Ducey, Jr.

    Name:   Gerald Albert Ducey, Jr.     Title:   Director     By:  

/s/ Scot P. Fluharty

    Name:   Scot P. Fluharty     Title:   Director     QSI FINANCE V (US), L.P.,
a Delaware limited partnership     By: QSI FINANCE IV (CANADA) ULC, its managing
partner     By:  

/s/ Nicholas M. Grindstaff

    Name:   Nicholas M. Grindstaff     Title:   Treasurer     QSI FINANCE II
(AUSTRALIA) PTY LTD, a corporation incorporated under the laws of the
Commonwealth of Australia     By:  

/s/ Gerald Albert Ducey, Jr.

    Name:   Gerald Albert Ducey, Jr.     Title:   Director     By:  

/s/ Scot P. Fluharty

    Name:   Scot P. Fluharty     Title:   Director     QSI FINANCE X (CANADA)
ULC, a British Columbia corporation     By:  

/s/ Nicholas M. Grindstaff

    Name:   Nicholas M. Grindstaff     Title:   Treasurer

 

QUANTA SERVICES, INC.

FIFTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

GUARANTORS:       1 DIAMOND, LLC       ADVANCED ELECTRIC SYSTEMS, LLC      
APPRENTICESHIP PROGRAMS, INC.       ARCANUM CHEMICALS, LLC       ARNETT &
BURGESS PIPELINERS (ROCKIES) LLC       B&N CLEARING AND ENVIRONMENTAL, LLC      
BRENT WOODWARD, INC.       BRINK CONSTRUCTORS, INC.       CONAM CONSTRUCTION CO.
      CONTI COMMUNICATIONS, INC.       CRUX SUBSURFACE, INC.       DACON
CORPORATION       DASHIELL CORPORATION       DOMINO HIGHVOLTAGE SUPPLY, LLC    
  ENERGY CONSULTING GROUP, LLC       FIELD PERSONNEL SERVICES, LLC       FIVE
POINTS CONSTRUCTION CO.       GRID CREATIVE, INC.       GRID MANUFACTURING
CORPORATION       GRID TRAINING CORPORATION       HARGRAVE POWER, INC.      
HAVERFIELD INTERNATIONAL INCORPORATED       HERITAGE MIDSTREAM, LLC       H.L.
CHAPMAN PIPELINE CONSTRUCTION, INC.       INFRASOURCE CONSTRUCTION, LLC      
INFRASOURCE FIELD SERVICES, LLC       INFRASOURCE SERVICES, LLC      
INTERMOUNTAIN ELECTRIC, INC.       IONEARTH, LLC       IRBY CONSTRUCTION COMPANY
      ISLAND MECHANICAL CORPORATION       JBT ELECTRIC, LLC       J.C.R.
CONSTRUCTION CO., INC.       J.W. DIDADO ELECTRIC, LLC       LAZY Q RANCH, LLC  
    LAZY Q TRAINING CENTER, LLC       MEARS EQUIPMENT SERVICES, LLC       MEARS
GROUP, INC.       MEARS INSTALLATION, LLC       MEJIA PERSONNEL SERVICES, INC.  
    M. G. DYESS, INC.       MICROLINE TECHNOLOGY CORPORATION       MID AMERICA
ENERGY SERVICES, INC.       M. J. ELECTRIC, LLC       MTS QUANTA, LLC       NLC
CA., INC.       NLC ID., INC.       NLC FL., INC.       NLC TX., INC.      
NORTHERN POWERLINE CONSTRUCTORS, INC.       NORTHSTAR ENERGY SERVICES, INC.

 

QUANTA SERVICES, INC.

FIFTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

      NOVA EQUIPMENT LEASING, LLC       NOVA GROUP, INC.       NOVA NEXTGEN
SOLUTIONS, LLC       NPC ENERGY SERVICES LLC       PAR ELECTRICAL CONTRACTORS,
INC.       PERFORMANCE ENERGY SERVICES, L.L.C.       PHOENIX POWER GROUP, INC.  
    POTELCO, INC.       POWER DELIVERY PROGRAM, INC.       PRICE GREGORY
INTERNATIONAL, INC.       PRICE GREGORY SERVICES, LLC       PROBST ELECTRIC,
INC.       QES GP, LLC       QP ENERGY SERVICES, LLC       QPS ENGINEERING, LLC
      QSI ENGINEERING, INC.       QSI FINANCE GP (US), LLC       QSI FINANCE I
(US), L.P.       QSI, INC.       QTSL, LLC       QUANTA ASSET MANAGEMENT LLC    
  QUANTA AVIATION SERVICES, LLC       QUANTA CAPITAL GP, LLC       QUANTA
CAPITAL LP, L.P.       QUANTA CAPITAL SOLUTIONS, INC.       QUANTA ELECTRIC
POWER CONSTRUCTION, LLC       QUANTA ELECTRIC POWER SERVICES, LLC       QUANTA
ELECTRIC POWER SERVICES WEST, LLC       QUANTA ENERGIZED SERVICES U.S., LLC    
  QUANTA ENERGY SERVICES, LLC       QUANTA EQUIPMENT COMPANY, LLC       QUANTA
GOVERNMENT SOLUTIONS, INC.       QUANTA INFRASTRUCTURE SERVICES, LLC      
QUANTA INLINE DEVICES, LLC       QUANTA MARINE SERVICES, LLC       QUANTA
PIPELINE SERVICES, INC.       QUANTA POWER GENERATION, INC.       QUANTA
SERVICES WEST, LLC       QUANTA SUBSURFACE, LLC       QUANTA TECHNOLOGY, LLC    
  QUANTA TELECOMMUNICATION SERVICES, LLC       QUANTA UTILITY ENGINEERING
SERVICES, INC.       QUANTA UTILITY INSTALLATION COMPANY, INC.       REALTIME
ENGINEERS, INC.       REALTIME UTILITY ENGINEERS, INC.       RMS HOLDINGS, LLC  
    ROAD BORE CORPORATION       SERVICE ELECTRIC COMPANY       SOUTHWEST
TRENCHING COMPANY, INC.       STRONGHOLD GENERAL, LLC       STRONGHOLD SPECIALTY
GENERAL, LLC

 

QUANTA SERVICES, INC.

FIFTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

    SUMMIT LINE CONSTRUCTION, INC.     SUMTER UTILITIES, INC.     T. G. MERCER
CONSULTING SERVICES, INC.     THE ASPEN UTILITY COMPANY, LLC     THE COMTRAN
GROUP, INC.     THE RYAN COMPANY, INC.     UNDERGROUND CONSTRUCTION CO., INC.  
  UNDERGROUND ELECTRIC CONSTRUCTION COMPANY, LLC     UTILITY TRAINING SERVICES
CORPORATION     VALARD CONSTRUCTION, LLC     WINCO, INC.     By:  

/s/ Nicholas M. Grindstaff

    Name:   Nicholas M. Grindstaff     Title:   Treasurer     CAN-FER UTILITY
SERVICES, LLC     By:   Mejia Personnel Services, Inc.,       its sole member  
  By:  

/s/ Nicholas M. Grindstaff

    Name:   Nicholas M. Grindstaff     Title:   Treasurer     DIGCO UTILITY
CONSTRUCTION, L.P.     LINDSEY ELECTRIC, L.P.     NORTH HOUSTON POLE LINE, L.P.
    By:   Mejia Personnel Services, Inc.,       its general partner     By:  

/s/ Nicholas M. Grindstaff

    Name:   Nicholas M. Grindstaff     Title:   Treasurer     QUANTA ASSOCIATES,
L.P.     By:   Quanta Services, Inc.,       its general partner     By:  

/s/ Nicholas M. Grindstaff

    Name:   Nicholas M. Grindstaff     Title:   Vice President – Finance and
Treasurer

 

QUANTA SERVICES, INC.

FIFTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

QUANTA SERVICES MANAGEMENT PARTNERSHIP, L.P. By:   QSI, Inc.,   its general
partner By:  

/s/ Nicholas M. Grindstaff

Name:   Nicholas M. Grindstaff Title:   Treasurer STRONGHOLD, LTD. STRONGHOLD
SPECIALTY, LTD. By:   QES GP, LLC,   its general partner By:  

/s/ Nicholas M. Grindstaff

Name:   Nicholas M. Grindstaff Title:   Treasurer CAT-SPEC, LTD. ELITE
TURNAROUND SPECIALISTS, LTD. STRONGHOLD TOWER GROUP, LTD. By:   Stronghold
Specialty General, LLC,   its general partner By:  

/s/ Nicholas M. Grindstaff

Name:   Nicholas M. Grindstaff Title:   Treasurer CITADEL INDUSTRIAL SERVICES,
LTD. DORADO SPECIALTY SERVICES, LTD. ELITE FABRICATION, LTD. ELITE PIPING &
CIVIL, LTD. SPECIALTY TANK SERVICES, LTD. STRONGHOLD INSPECTION, LTD. TURNKEY
AUTOMATION, LTD. By:   Stronghold General, LLC,   its general partner By:  

/s/ Nicholas M. Grindstaff

Name:   Nicholas M. Grindstaff Title:   Treasurer

 

QUANTA SERVICES, INC.

FIFTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A.,     as Administrative Agent    
By:  

/s/ Anthony W. Kell

    Name:   Anthony W. Kell     Title:   Vice President

 

QUANTA SERVICES, INC.

FIFTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:     BANK OF AMERICA, N.A.,     as a Lender, an Incremental Term A-1
Lender and an L/C Issuer     By:  

/s/ Adam Rose

    Name:   Adam Rose     Title:   SVP

 

QUANTA SERVICES, INC.

FIFTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender and an Incremental Term A-1 Lender
By:  

/s/ Andrea Kinnik

Name:   Andrea Kinnik Title:   Senior Vice President

 

QUANTA SERVICES, INC.

FIFTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and an Incremental Term A-1
Lender By:  

/s/ Mark B. Felker

Name:   Mark B. Felker Title:   Managing Director

 

QUANTA SERVICES, INC.

FIFTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Blakely Engel

Name:   Blakely Engel Title:   Vice President

 

QUANTA SERVICES, INC.

FIFTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF MONTREAL, as a Lender, an Incremental Term A-1 Lender and an L/C Issuer
By:  

/s/ Shahrokh Shah

Name:   Shahrokh Shah Title:   Managing Director

 

QUANTA SERVICES, INC.

FIFTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as a Lender and an Incremental Term A-1 Lender By:  

/s/ Chase Gavin

Name:   Chase Gavin Title:   Vice President

 

QUANTA SERVICES, INC.

FIFTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH, as a Lender and an
Incremental Term A-1 Lender By:  

/s/ Cara Younger

Name:   Cara Younger Title:   Executive Director By:  

/s/ Miriam Trautman

Name:   Miriam Trautman Title:   Senior Vice President

 

QUANTA SERVICES, INC.

FIFTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender and an Incremental Term A-1 Lender
By:  

/s/ Jonathan F. Lindvall

Name:   Jonathan F. Lindvall Title:   Senior Vice President

 

QUANTA SERVICES, INC.

FIFTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender and an Incremental Term A-1 Lender By:  

/s/ Justin Lien

Name:   Justin Lien Title:   Director

 

QUANTA SERVICES, INC.

FIFTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender and an L/C Issuer By:  

/s/ Cynthia Goodwin

Name:   Cynthia Goodwin Title:   Sr. Vice President   GEID: 1010458932  
Citibank, N.A.

 

QUANTA SERVICES, INC.

FIFTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender and an Incremental Term A-1 Lender
By:  

/s/ Sarah Salmon

Name:   Sarah Salmon Title:   Senior Vice President

 

QUANTA SERVICES, INC.

FIFTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

CITIZENS BANK, N.A., as a Lender and an Incremental Term A-1 Lender By:  

/s/ Karmyn Paul

Name:   Karmyn Paul Title:   Vice President

 

QUANTA SERVICES, INC.

FIFTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

MUFG BANK, LTD. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.), as a Lender and
an Incremental Term A-1 Lender By:  

/s/ Katie Cunningham

Name:   Katie Cunningham Title:   Director

 

QUANTA SERVICES, INC.

FIFTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender and an Incremental Term A-1 Lender By:  

/s/ Tedrick Tarver

Name:   Tedrick Tarver Title:   Director

 

QUANTA SERVICES, INC.

FIFTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

SANTANDER BANK, N.A., as an Incremental Term A-1 Lender By:  

/s/ Mustafa Khan

Name:   Mustafa Khan Title:   Senior Vice President

 

QUANTA SERVICES, INC.

FIFTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

ZIONS BANCORPORATION, N.A. (d/b/a Amegy Bank),

as a Lender

By:  

/s/ Ryan Kim

Name:   Ryan Kim Title:   Vice President

 

QUANTA SERVICES, INC.

FIFTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

BOKF, NA (d/b/a Bank of Texas), as a Lender By:  

/s/ Ross Davis

Name:   Ross Davis Title:   Vice President

 

QUANTA SERVICES, INC.

FIFTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE I

Incremental Term A-1 Loan Commitments and Pro Rata Shares

 

Incremental Term A-1 Lender

   Incremental Term A-1
Loan Commitment      Pro Rata Share of
Incremental Term A-1
Term Loan  

Bank of America, N.A.

   $ 75,000,000.00        10.909090910 % 

Banco Bilbao Vizcaya Argentaria, S.A. New York Branch

   $ 100,000,000.00        14.545454546 % 

PNC Bank, National Association

   $ 75,000,000.00        10.909090909 % 

Wells Fargo Bank, National Association

   $ 75,000,000.00        10.909090909 % 

Citizens Bank, N.A.

   $ 75,000,000.00        10.909090909 % 

Santander Bank, N.A.

   $ 75,000,000.00        10.909090909 % 

SunTrust Bank

   $ 50,000,000.00        7.272727273 % 

Bank of Montreal

   $ 40,000,000.00        5.818181818 % 

HSBC Bank USA, N.A.

   $ 25,000,000.00        3.636363636 % 

MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.)

   $ 25,000,000.00        3.636363636 % 

Regions Bank

   $ 25,000,000.00        3.636363636 % 

U.S. Bank National Association

   $ 25,000,000.00        3.636363636 % 

Branch Banking and Trust Company

   $ 22,500,000.00        3.272727273 %    

 

 

    

 

 

 

Total

   $ 687,500,000.00        100.000000000 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 2.01

Commitments and Pro Rata Shares

 

Lender

   Revolving
Commitment      Pro Rata Share of
Revolving Commitment     Outstanding Principal
Amount of Term Loans
as of Fifth Amendment
Effective Date      Pro Rata Share of
Term Loans  

Bank of America, N.A.

   $ 250,000,000.00        12.594458438 %    $ 123,125,000.00        9.733201582
% 

PNC Bank, National Association

   $ 250,000,000.00        12.594458438 %    $ 123,125,000.00        9.733201581
% 

Wells Fargo Bank, National Association

   $ 250,000,000.00        12.594458438 %    $ 123,125,000.00        9.733201581
% 

JPMorgan Chase Bank, N.A.

   $ 250,000,000.00        12.594458438 %      —          —    

Bank of Montreal

   $ 150,000,000.00        7.556675063 %    $ 88,125,000.00        6.966403162
% 

HSBC Bank USA, N.A.

   $ 100,000,000.00        5.037783375 %    $ 121,250,000.00        9.584980237
% 

Banco Bilbao Vizcaya Argentaria, S.A. New York Branch

   $ 100,000,000.00        5.037783375 %    $ 148,125,000.00        11.709486166
% 

U.S. Bank National Association

   $ 100,000,000.00        5.037783375 %    $ 73,125,000.00        5.780632411
% 

SunTrust Bank

   $ 75,000,000.00        3.778337531 %    $ 74,062,500.00        5.854743083 % 

Citibank, N.A.

   $ 100,000,000.00        5.037783375 %    $ 48,125,000.00        3.804347826
% 

Branch Banking and Trust Company

   $ 75,000,000.00        3.778337531 %    $ 61,000,000.00        4.822134387 % 

Citizens Bank, N.A.

   $ 35,000,000.00        1.763224181 %    $ 94,250,000.00        7.450592885 % 

MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.)

   $ 100,000,000.00        5.037783375 %    $ 25,000,000.00        1.976284585
% 

Regions Bank

   $ 50,000,000.00        2.518891688 %    $ 63,500,000.00        5.019762846 % 

Santander Bank, N.A.

     —          —       $ 75,000,000.00        5.928853755 % 

Zions Bancorporation, N.A. (d/b/a Amegy Bank)

   $ 60,000,000.00        3.022670025 %    $ 9,625,000.00        0.760869565 % 

BOKF, NA (d/b/a Bank of Texas)

   $ 40,000,000.00        2.015113350 %    $ 14,437,500.00        1.141304348 % 
  

 

 

    

 

 

   

 

 

    

 

 

 

Total

   $ 1,985,000,000.00        100.000000000 %    $ 1,265,000,000.00       
100.000000000 %    

 

 

    

 

 

   

 

 

    

 

 

 